      Case 2:20-cv-02106-GMN-EJY Document 1 Filed 11/16/20 Page 1 of 5




 1   Michael P. Balaban State Bar No. 9370
     LAW OFFICES OF MICHAEL P. BALABAN
 2   10726 Del Rudini Street
     Las Vegas, NV 89141
 3   (702)586-2964
     Fax: (702)586-3023
 4
     Attorney for Plaintiffs
 5
 6
 7
                                      DISTRICT COURT
 8
                                   CLARK COUNTY, NEVADA
 9
     DAVID LARITA-AREOLA, JYRO                )       CASE NO.
10   REMANES, ANTHONY BUMCROT,                )       DEPT NO.
     JONATHAN CRUZ, MIRA MUNIZ,               )
11   EDUARDO REYES, DANIAL BRIDGES,           )       COMPLAINT FOR DAMAGES AND OTHER
     STEPHANIE MARSHALL, JASON COX,           )       RELIEF BASED UPON:
12   MATTHEW CARABALLO, ANDREW                )
     JONES, RON CHRISTIE, DEVIN MARTY,        )       FAILURE TO PAY MINIMUM WAGES
13   MERSADIES GRAVES, AMY MORENO,            )       AND OVERTIME WHEN DUE IN
     ANTONIO ROBERTO RIOS, JASE RIOS,         )       VIOLATION OF THE FLSA
14                                            )
     ARIELLE BROOKS, ALAN MILES, RICKY        )
15   WOLFINBARGER, CAMERON KEANE,             )
     DEREK HALLBERG, CARLOS FRANCISCO         )
16   MARTINEZ, DIMITRIUS OLLARVIA,            )
     JOSHUA RIOS, JASMINE JONES, JESSE        )
17   ROMERO, NICK RINALDO, ANGELICA           )
     CANELA, MICHAEL RODRIGUEZ,               )
18   ALEXANDER BROWN, BAILEY KEIBLER,         )
     BRANDON CALDERONE, DYLAN                 )
19   DUGGINS, DULAL WOODS, JULIO              )
     ANCHONDO, SONYA GUERRERO, RIDGE          )
20   JACOB, KAZU VILLIATORA, KIMBERLY         )
     BATIE, KYLE CHRISTOPHER, STEVEN          )
21   ERVIN, NICHOLAS LEMOINE, DEVEN           )
     MYERS and DEBORAH WALKER,                )
22                                            )
                     Plaintiffs,              )
23           vs.                              )
                                              )
24                                            )
     VEGAS VALLEY GROWERS, LLC, a             )
25   Nevada Limited Liability Company; JCL    )
     GROUP, LLC, a Nevada Limited Liability   )
26   Company and JCL GROUP, LLP, a Nevada     )
     Limited Liability Partnership,           )
27                                            )
                                              )
28                   Defendants.              )
                                              )


                                                  1
      Case 2:20-cv-02106-GMN-EJY Document 1 Filed 11/16/20 Page 2 of 5




 1           DAVID LARITA-AREOLA, JYRO REMANES, ANTHONY BUMCROT, JONATHAN
 2   CRUZ, MIRA MUNIZ, EDUARDO REYES, DANIAL BRIDGES, STEPHANIE MARSHALL,
 3   JASON COX, MATTHEW CARABALLO, ANDREW JONES, RON CHRISTIE, DEVIN
 4   MARTY, MERSADIES GRAVES, AMY MORENO, ANTONIO ROBERTO RIOS, JASE RIOS,
 5   ARIELLE BROOKS, ALAN MILES, RICKY WOLFINBARGER, CAMERON KEANE, DEREK
 6   HALLBERG, CARLOS FRANCISCO MARTINEZ, DIMITRIUS OLLARVIA, JOSHUA RIOS,
 7
     JASMINE JONES, JESSE ROMERO, NICK RINALDO, ANGELICA CANELA, MICHAEL
 8
     RODRIGUEZ, ALEXANDER BROWN, BAILEY KEIBLER, BRANDON CALDERONE,
 9
     DYLAN DUGGINS, DULAL WOODS, JULIO ANCHONDO, SONYA GUERRERO, RIDGE
10
     JACOB, KAZU VILLIATORA, KIMBERLY BATIE, KYLE CHRISTOPHER, STEVEN ERVIN,
11
     NICHOLAS LEMOINE, DEVEN MYERS and DEBORAH WALKER (hereinafter "Plaintiffs")
12
     allege as follows:
13
                                                INTRODUCTION
14
             1.      Plaintiffs are individuals who now and at all times mentioned in this complaint were
15
     residents the County of Clark and State of Nevada.
16
17           2.      Defendant VEGAS VALLEY GROWERS, LLC, a Nevada Limited Liability

18   Company; JCL GROUP, LLC, a Nevada Limited Liability Company and JCL GROUP, LLP, a

19   Nevada Limited Liability (hereinafter “Defendants”) are now, and at all times mentioned in this

20   complaint were limited liability companies and partnerships organized and existing under the laws of
21   the State of Nevada, with their principal places of business in the City of Las Vegas, County of Clark,
22   State of Nevada.
23           3.      This Court has jurisdiction over the subject matter of this action because it involves a
24   federal question under the Fair Labor Standards Act, 29 USC §§201-219 (hereinafter “FLSA”). 28
25   USC §1331.
26           4.      Venue is proper in this district pursuant to 28 USC §1391(b) because the events and
27
     omissions giving rise to this action occurred in this district.
28



                                                          2
      Case 2:20-cv-02106-GMN-EJY Document 1 Filed 11/16/20 Page 3 of 5




 1                                         STATEMENT OF FACTS
 2           5.       Defendants operate a business specializing in cannabis cultivation in Las Vegas,
 3   Nevada.
 4           6.       Within the past three years Plaintiffs were employees of this cannabis operation.
 5           7.       Defendants were obligated to pay Plaintiffs their minimum wages and overtime on
 6   their scheduled payday which per the company’s handbook was bi-weekly (every two weeks) on
 7
     every other Wednesday.
 8
             8.       In fact Plaintiffs were never paid on every other Wednesday but instead were paid
 9
     late every pay period, ranging from one to four days.
10
             9.       Plaintiffs were paid in cash and had to sign a slip each pay period showing that they
11
     received the wages for the pay period and the date they were paid. Thus Defendants should have
12
     documentation of when the Plaintiffs were actually paid every other week in relationship to when
13
     they were required to be paid.
14
             10.      Finally Defendants actions in not paying Plaintiffs’ minimum wages and overtime
15
     compensation was willful and was not done in good faith or on reasonable grounds.
16
17                                            CAUSE OF ACTION

18                                (Failure to Pay Minimum Wages and Overtime

19                                  Wages on Time in Violation of the FLSA )

20           11.      Plaintiffs incorporate the allegations set forth in paragraphs 1 through 10, inclusive, as
21   if fully set forth herein.
22           12.      Failure to pay wages on time, even if it involves a short period of time, violates the
23   FLSA. See Martin v. United States, 130 Fed. Cl. 578 (Feb. 13, 2017).
24           13.      The courts have held that a cause of action under the FLSA for unpaid minimum
25   wages or unpaid overtime compensation and for liquidated damages accrues when the employer
26   fails to pay the required compensation and liquidated damages accrues when the employer fails to
27
     pay the required compensation for any workweek at the regular pay day for the period in which
28



                                                          3
      Case 2:20-cv-02106-GMN-EJY Document 1 Filed 11/16/20 Page 4 of 5




 1   the workweek ends. 29 CFR §790.21(b), Briggs v. Wilson, 1 F.3d 1537, 1540 (9th Cir. 1993).
 2            14.      Defendants uniformly failed to pay Plaintiffs their minimum wages [FLSA
 3   §206(a)(1)] and overtime compensation [FLSA §207(a)(1)] on time.
 4            15.      Per the Defendants’ company handbook they were obligated to pay Plaintiffs on the
 5   scheduled payday which per the company handbook was bi-weekly on every other Wednesday.
 6            16.      In fact Plaintiffs were never paid on every other Wednesday but instead were paid
 7
     late every pay period, ranging from one to four days.
 8
              17.      Further since Plaintiffs were paid in cash and had to sign a slip each pay period
 9
     showing that they received the wages for the pay period, Defendants should have evidence of
10
     when the Plaintiffs were actually paid in relationship to when they were required to be paid.
11
              18.      Federal law mandates that an employer is required to keep payroll records which
12
     include, among other things, when and how much an employee was paid. 29 CFR §§516.2 and
13
     516.5.
14
              19.      As a direct and proximate result of Defendant violating the FLSA, Plaintiffs have
15
     suffered monetary damages and other damages to be proven at trial.
16
17            20.      Defendants’ actions were with deliberate indifference to such right or were willful,

18   entitling Plaintiffs to an award of liquidated damages pursuant 29 USC §§216(b) and 626(b).

19            21.      Plaintiffs have incurred, and continue to incur, attorney's fees in the prosecution of

20   their claims. Plaintiffs therefore seek an award of reasonable attorney's fees, in a sum according to
21   proof at trial.
22                                            PRAYER FOR RELIEF
23            WHEREFORE, Plaintiffs pray that this Court grant relief against Defendants as follows:
24            1.       For declaratory relief that Defendants have violated its statutory and legal obligation
25   and deprived Plaintiffs of their rights, privileges, protections and compensation under the law, that the
26   violations were not in good faith and that Defendants did not have reasonable grounds for believing
27
     that its acts complied with its obligation under the FLSA, and that the violations were willful;
28



                                                          4
      Case 2:20-cv-02106-GMN-EJY Document 1 Filed 11/16/20 Page 5 of 5




 1          2.        For monetary damages and other damages pursuant to the FLSA;
 2          3.        For liquidated damages under the FLSA in an amount equal to Plaintiffs minimum
 3   wages and overtime compensation that should have been paid on their scheduled paydays but
 4   instead was paid one to four days late each period;
 5          4.        For attorney's fees and costs under the FLSA in an amount determined by the court to
 6   be reasonable;
 7
            5.        For pre-judgment interest on all damages; and
 8
            6.        For any other and further relief that the Court considers proper.
 9
10   DATED: 11/16/2020                                LAW OFFICES OF MICHAEL P. BALABAN

11
12                                               BY: /s/ Michael P. Balaban
                                                    Michael P. Balaban, Esq.
13                                                   LAW OFFICES OF MICHAEL P. BALABAN
                                                     10726 Del Rudini Street
14                                                   Las Vegas, NV 89141
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                          5
